DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, please replace “the total” with “a total”.  

Claim 3 is objected to because of the following informalities:  In line 6, please replace “the total” with “a total”.

Claim 3 is objected to because of the following informalities:  In line 12, please replace “the sum” with “a sum”.

Claim 3 is objected to because of the following informalities:  In line 12, please replace “the total” with “a total”.

Claim 4 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.

Claim 4 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.

Claim 6 is objected to because of the following informalities:  In line 2, please replace “chosen from the group of” with “selected from the group consisting of”.

Claim 7 is objected to because of the following informalities:  In line 3, please replace “dg/min” with “g/10 min” so that units are consistent with that reported in the independent claim.

Claim 8 is objected to because of the following informalities:  In line 4, please replace “chosen from the group of” with “selected from the group consisting of”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “the thickness” with “a thickness”.

Claim 10 is objected to because of the following informalities:  In line 2, please replace “the range” with “a range”.

Claim 11 is objected to because of the following informalities:  In line 3, please replace “the melting” with “a melting”.

Claim 12 is objected to because of the following informalities:  In line 13, please replace “the range” with “a range”.

Claim 16 is objected to because of the following informalities:  In line 8, please replace “the melt” with “a melt”.

Claim 16 is objected to because of the following informalities:  In line 14, please replace “the total” with “a total”.

Claim 16 is objected to because of the following informalities:  In line 18, please replace “the sum” with “a sum”.

Claim 16 is objected to because of the following informalities:  In line 18, please replace “the total” with “a total”.

Claim 16 is objected to because of the following informalities:  In line 21, please replace “the amount” with “an amount”.

Claim 16 is objected to because of the following informalities:  In line 21, please replace “copolymer is in the” with “copolymer is in a”.

Claim 16 is objected to because of the following informalities:  In line 23, please replace “dg/min” with “g/10 min”.

Claim 16 is objected to because of the following informalities:  In line 27, please replace “the melting” with “a melting”.




Claim 18 is objected to because of the following informalities:  In line 2, please replace “chosen from the group of” with “selected from the group consisting of”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim lacks nexus between the term “the heterophasic propylene copolymer”, recited in line 2, and the term “the final heterophasic propylene copolymer”, recited in line 6 and in line 8.  There is insufficient antecedent basis for the term “the final heterophasic propylene copolymer”, and it is unclear whether the final heterophasic propylene copolymer is the same as the heterophasic copolymer.  It appears that the adjective “final” is superfluous and may be deleted.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claimed range of 40 to 5 wt %, corresponding to the quantity of dispersed ethylene--olefin copolymer, lies outside the range of at least 20 wt % recited in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claimed range of 40 to 5 wt %, corresponding to the quantity of dispersed ethylene--olefin copolymer, lies outside the range of at least 20 wt % recited in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims are rejected under 35 U.S.C. 103 as being unpatentable over Lecouvet et al. (US 10,435,552; relying on PCT filing date of June 6, 2016 and/or foreign priority date of June 12, 2015) in view of Soliman et al. (WO2009/080281).
Lecouvet et al. discloses a heterophasic propylene copolymer consisting of a propylene-based matrix and a dispersed ethylene--olefin copolymer, wherein the heterophasic propylene copolymer has a melt flow rate of at least 40 g/10 min (ISO 1133, 230 ºC, 2.16 kg) and at most 90 g/10 min and a FOG value of at most 350 µg/g (VDA 278).  The heterophasic propylene copolymer is prepared in the presence of a Ziegler-Natta catalyst and at least one external electron donor of formula R902NSi(OR91)3 or R92Si(OR93)3 and consists of 60-95 wt % of a propylene-based matrix containing a propylene homopolymer and 5-40 wt % of a dispersed ethylene--olefin copolymer, and wherein the ethylene content of the dispersed ethylene--olefin copolymer is in a range of 20-65 wt %.  The heterophasic propylene copolymer is obtained by visbreaking of an intermediate heterophasic propylene copolymer, wherein visbreaking is defined by a shifting ratio.  In summary, prior art teaches substantially the same heterophasic propylene copolymer described in instant claims.  
Inventors contemplate combining the heterophasic propylene copolymer with one or more glass multifiber filament strand, or roving.  This may be accomplished by pulling such multifilament strand through a bath of molten heterophasic propylene copolymer.  Alternatively, the heterophasic propylene copolymer is applied as a sheath over a multifiber strand.  Sheathed or pultruded continuous glass multifilament strands may be cut into pellets of desired length such as 2 to 50 mm.  Soliman et al. (WO2009/080281) is cited for further description of producing glass fiber reinforced thermoplastic compositions.  
Turning to the secondary reference, the person of ordinary skill in the art learns that glass fiber reinforced thermoplastic compositions are prepared by unwinding from a package at least one continuous glass multifilament strand containing at most 2 wt % of a sizing composition, applying 0.5-20 wt % of an impregnating agent to the at least one continuous glass multifilament strand to form an impregnated continuous multifilament strand, and applying a sheath of thermoplastic polymer around the impregnated continuous multifilament strand, wherein the agent is non-volatile and has a melting point of at least 20 ºC below the melting point of the thermoplastic matrix.  Reference also teaches that glass fibers are present in an amount of 20-65 wt %, based on the weight of the glass fiber reinforced thermoplastic composition, and glass filaments have a diameter of 19 µm.  One of ordinary skill in the art would have found it obvious to use the heterophasic propylene copolymer of Lecouvet et al. in this process to prepare a glass fiber reinforced thermoplastic composition.  The skilled artisan would have found it obvious from Lecouvet et al. to pelletize the glass fiber reinforced thermoplastic composition for shipping and storage, and one of ordinary skill in the art would have found it obvious from Soliman et al. to use pellets for manufacture of injection molded articles.  

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Neither of cited references teaches claimed pellet comprising an elastomer of ethylene and -olefin comonomer in combination with a heterophasic propylene copolymer. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
June 18, 2022